WILLIAM RAY PRICE, JR., Judge
concurring in part and dissenting in part.
I concur with the per curiam majority opinion to the extent that it orders the trial court to allow the Attorney General to dismiss his claim without prejudice. The trial court has authority to tie up any necessary “loose ends” pursuant to Rule 67.05.
I dissent from the majority opinion concerning the motion to intervene filed by David R. Shipley. This motion was filed while the circuit court retained jurisdiction over the case and our rules entrust the decision over whether to allow permissive intervention to the discretion of the trial court, not to us. Rule 52.12(b). State ex rel. Nixon v. American Tobacco Co., 34 S.W.3d 122, 131 (Mo. banc 2000); Meyer v. Meyer, 842 S.W.2d 184, 188 (Mo.App.1992).